      Case 4:19-cv-00207-MW-CAS Document 31 Filed 07/12/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION
THOMAS SZCZYPIORSKI

      VS                                               CASE NO. 4:19cv207-MW/CAS


THE FLORIDA DEPARTMENT
OF CORRECTIONS,
CENTURION OF FLORIDA, LLC,
and
DR. ANGEL CORTES
                                     JUDGMENT



This case is dismissed without prejudice under Federal Rule of Civil Procedure 41(a).



                                        JESSICA J. LYUBLANOVITS
                                        CLERK OF COURT


July 12, 2019                           s/Betsy Breeden
DATE                                    Deputy Clerk: Betsy Breeden
